Me. Justice Cbeighton delivered the opinion of the court. This was an action in case, in the City Court of East St. Louis, by appellee against appellant, to recover f oían injury to his person while engaged in the service of appellant as a driver of one of its transfer wagons. Trial by jury. Verdict and judgment in favor of appellee for $650. The declaration charges that appellant furnished to appellee, for him to use, a wagon with a defective, worn and unsafe doubletree; that appellant knew of this condition or by the exercise of ordinary diligence would have known; that appellee did not know and could not have known by the exercise of ordinary diligence; and that by reason of the alleged condition of the doubletree, while in the exercise of due care and caution appellee was injured. The testimony of the witnesses pro and con is contradictory and conflicting. The doubletree was procured and offered in evidence, was duly certified to this court for inspection, and we have inspected it, in the light of all the evidence. And while we cannot say that there is no evidence in this record tending to prove all the material requisites of appellee’s case, still, in our opinion, the state of the evidence is snch as to make it. our duty to reverse the judgment and remand the cause under the rule laid down by this court in St. Louis National Stock Yards v. Godfrey, 101 Ill. App. 40 (48). Complaint is made of the giving and refusing to give certain instructions, but we think, when all the instructions are read and considered together, they present the law applicable to the issues and evidence with substantial accuracy. The judgment of the City Court of East St. Louis is reversed and the cause remanded. Reversed and remanded.